DETAILED ACTION

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

General Remarks
This communication is considered fully responsive to Applicant’s application filed 09/02/2020.
Application filed 09/02/2020.
Claims:
Claims 1-20 are pending.
Claims 1, 13 and 20 are independent.
Continuity/Priority Data:
This application claims priority to European Application No. EP19198006.9 filed on 09/18/2019.
Regarding 101:
Claims 13 and 20 use the phrases computer-readable memories, computer-readable tangible storage devices, computer-readable storage medium.  Paragraph 0074 of the specification states the computer readable storage medium can be a tangible device and should not be construed to be a signal.  Examiner will construe this terminology to not be in violation of the 35 U.S.C. 101.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 10-13, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2019/0303500 A1 to Mathews (“Mathews”).
As to claim 1, Mathews discloses:
a computer-implemented method for enabling static markup crawlability for a web application dynamically updating web pages client-side, the method comprising: 
providing a web application identifiable by a web address comprising both, a static content block and dynamic content (¶0006, ¶0022, ¶0036, ¶0039 – Mathews teaches use of a URL to request a single page application (SPA) (i.e., web application) that can consist of static content/assets (i.e., static content block) and dynamic content) ; and 
generating a static HTML page and pre-rendering the static content block of the web application such that at least a portion of the static content of the web application is crawlable (Figs. 5A-5C, ¶0016 – Mathews teaches rendering static web pages (i.e., HTML) so they can be crawled). 

As to claim 3, Mathews discloses:
method according to claim 1, and
further comprising: 
in response to determining that more static content blocks are present in the web application, repeating a loading and the pre-rendering for at least a portion of the more static content blocks in the web application (¶0006, ¶0022, ¶0036, ¶0039 – Mathews teaches use of a URL to request a single page application (SPA) (i.e., web application) that can consist of static content/assets (i.e., static content block)). 

As to claim 10, Mathews discloses:
method according to claim 1, and
wherein a plurality of dynamic content items are part of a single page application (¶0006, ¶0022, ¶0036, ¶0039 – Mathews teaches use of a URL to request a website that can consist of static content/assets (i.e., static content block) and dynamic content). 

As to claim 11, Mathews discloses:
method according to claim 1, and
wherein a plurality of static content blocks represents portions of the web application (¶0006, ¶0022, ¶0036, ¶0039 – Mathews teaches use of a URL to request a website that can consist of static content/assets (i.e., static content block) and dynamic content). 

As to claim 12, Mathews discloses:
method according to claim 1, and
wherein the static content block is pre-rendered on the server (Figs. 5A-5C, ¶0016 – Mathews teaches rendering static web pages (i.e., HTML) so they be crawled). 

As to claim 13, similar rejection as to claim 1.
As to claim 15, similar rejection as to claim 3.
As to claim 20, similar rejection as to claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 4-9, 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0303500 A1 to Mathews (“Mathews”) in view of U.S. Patent Application Publication No. 2017/0034292 A1 to George (“George”).
As to claim 2, Mathews discloses:
method according to claim 1, 
further comprising: 
requesting a first static content block of the web application from a content storage (¶0006, ¶0022, ¶0036, ¶0039 – Mathews teaches use of a URL to request a single page application (SPA) (i.e., web application) that can consist of static content/assets (i.e., static content block));
George discloses what Mathews does not expressly disclose.
George discloses:
pre-rendering the content of the first static content block using respective static templates on a server (¶0004, ¶0046 – George teaches using templates to render different elements of the SPA including statics elements). 
Mathews and George are analogous arts because they are from the same field of endeavor with respect to single page application.
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to incorporate web templates as discussed in George with enabling static markup crawlability for a web application dynamically updating web pages client-side as discussed in Mathews by adding the functionality of George to the system/method of Mathews in order to define and give structure to single page applications (George, ¶0004).
	

As to claim 4, Mathews discloses:
method according to claim 1, 
further comprising: 
George discloses what Mathews does not expressly disclose.
George discloses:
in response to determining a browser call to the web address, executing a bootstrap code pulled in by the static HTML page (¶0003 – George teaches a user click to a hyperlink (i.e., browser call to web address), the javascript (i.e, bootstrap code) will be able to dynamically update the DOM of the page).   The suggestion/motivation and obviousness rejection is the same as in claim 2.

As to claim 5, Mathews and George discloses:
method according to claim 4, and
George discloses:
wherein the bootstrap code enables lazy loading and starts rendering of the web application (¶0003 – George teaches a user click to a hyperlink (i.e., browser call to web address), the javascript (i.e, bootstrap code) will be able to dynamically update the DOM of the page.  Because the updating is done when the user clicks/selects a link, this denotes lazy loading since it is done upon request and not upon the initial loading of the site.).   The suggestion/motivation and obviousness rejection is the same as in claim 2.

As to claim 6, Mathews discloses:
method according to claim 1, 
George discloses what Mathews does not expressly disclose.
George discloses:
further comprising: 
dynamically generating, by the web application, an HTML document object model relating to the static HTML page (¶0003, ¶0042 – George teaches a user click to a hyperlink (i.e., browser call to web address), the javascript (i.e, bootstrap code) will be able to dynamically update the DOM of the page).   The suggestion/motivation and obviousness rejection is the same as in claim 2.

As to claim 7, Mathews and George discloses:
method according to claim 4, and
George discloses:
wherein the bootstrap code is JavaScript code (¶0003 – George teaches a user click to a hyperlink (i.e., browser call to web address), the javascript (i.e, bootstrap code) will be able to dynamically update the DOM of the page).   The suggestion/motivation and obviousness rejection is the same as in claim 2.

As to claim 8, Mathews and George discloses:
method according to claim 4, and
George discloses:
further comprising: 
in response to determining a call to the web address is not a browser originating call, suppressing an execution of the bootstrap code (¶0042 – Mathews teaches receiving a request from a crawler service (i.e., not a browser originating call) and retrieving and returning a cached static HTML page (i.e., suppress execution of the bootstrap code)).  The suggestion/motivation and obviousness rejection is the same as in claim 2.

As to claim 9, Mathews discloses:
method according to claim 1, 
George discloses what Mathews does not expressly disclose.
George discloses:
further comprising: 
in response to determining a browser call to the web address, sending the static HTML page (¶0003, ¶0060 – George teaches a user click to a hyperlink (i.e., browser call to web address), the javascript (i.e, bootstrap code) will be able to dynamically update the DOM of the page); and 
replacing the static HTML page with the web application (¶0003 – George teaches a user click to a hyperlink (i.e., browser call to web address), the javascript (i.e, bootstrap code) will be able to dynamically update the DOM of the page).  The suggestion/motivation and obviousness rejection is the same as in claim 2.

As to claim 14, similar rejection as to claim 2.
As to claim 16, similar rejection as to claim 4.
As to claim 17, similar rejection as to claim 5.
As to claim 18, similar rejection as to claim 6.
As to claim 19, similar rejection as to claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR A ELFERVIG whose telephone number is (571)270-5687.  The examiner can normally be reached on Monday (10:00 AM CST) - Friday (4:00 PM CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAYLOR A ELFERVIG/           Primary Examiner, Art Unit 2445